DETAILED ACTION
This Office Action is in response to communication made on November 24, 2020. 
Claims 1, 4-6 and 9-11 are pending in the application.
Claims 1, 6 and 10 have been amended by the Applicant
 Accordingly, this Office Action is made FINAL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103, filed November 24, 2020, have been fully considered.
The Applicant argues on page 7 that “in contrast to claim 1, Glassman does not contemplate discount information of multiple vendors. As such, Glassman cannot be understood as teaching "the ingredient pushing information includes discount information of multiple vendors for missing ingredient" as recited in amended claim 1. The examiner respectfully disagrees. 
Glassman in Fig.8F and ¶ [0039],[0060],[0042] shows the device manager displays a coupon “Save $10 Tide” and allows the user to view other coupon offers, and may suggest a coupon or retail offer from an alternative brand as compared to the brand that a user currently possesses and a brand that is currently on a user's preferred item list, where a user may browse through coupons using motion activation, voice command, hand gestures etc. (’discount information of multiple vendors for missing ingredient”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon et al (US Patent Application Pub. No. (2012/0260683 A1) hereinafter Cheon, in view of Miyajima (US Patent Application Pub. No. 2019/0164218 A1), and in further view of Glassman et al (US Patent Application Pub. No. 2013/0117106 A1) hereinafter Glassman.
Regarding claims 1, 6 and 10, Cheon teaches: 
An information pushing method for a display screen of a refrigerator, comprising: collecting ingredient information of the refrigerator; (see Fig. 5 and ¶ [0086],[0089], Cheon shows a refrigerator having a controller, display device and communication unit, which communicates with an external device such as a server, ¶ [0078] shows the refrigerator may track contents of the refrigerator using various methods such as RFID sensors, for tracking and maintaining a list of food or other items stored in a refrigerator (collecting ingredient information of the refrigerator)
uploading the ingredient information to a server  (see ¶ [0116], Cheon shows the information on the stored food list may be stored locally or remotely on a wireless device or a remote server (uploading the ingredient information to a server)
transmitting the ingredient pushing information to the refrigerator and pushing the ingredient pushing information through the display screen of the refrigerator, wherein pushing the ingredient pushing information through the display screen of the refrigerator comprises: (see Fig. 5 and ¶ [0088], Cheon shows the refrigerator receives information from an external server through a broadcast channel under control of the controller, and reproduces such information through the display unit (pushing information through the display screen of the refrigerator)
generating a pushing start signal when a user touches the refrigerator; and (see ¶ [0271], Cheon shows the refrigerator display is automatically turned on when the user touches the door or the sub-storage chamber of the refrigerator (user touches the refrigerator
storing the ingredient pushing information;  (see ¶ [0116], Cheon shows the information on the food list may be stored locally in memory or remotely on the wireless device or a remote server)
Cheon does not explicitly show:
analyzing by the server the ingredient information uploaded this time and historically uploaded ingredient information so as to acquire ingredient pushing information, wherein the ingredient pushing information includes discount information of multiple vendors for missing ingredient;
wherein the ingredient information is collected once every preset time or collected at a plurality of preset time points, and the ingredient pushing information is updated by the server according to the uploaded ingredient information; 
pushing a latest ingredient pushing information according to the pushing start signal
Miyajima shows:
analyzing by the server the ingredient information uploaded this time and historically uploaded ingredient information so as to acquire ingredient pushing information, (see Fig. 19 step 312 and ¶ [0155], Miyajima shows a system for automatically generating a purchase master list, for example, a case where content items in a refrigerator are recognized and the consumed goods and supplied goods/replenished good are detected, and the user is prompted to purchase an item, Fig. 26 shows the system includes a server which includes a learning section and a purchase master list acquisition section, Fig. 20 and ¶ [0158],[0159],shows the server compares the generated current in-refrigerator item list with a previous in-refrigerator item list, and generates a difference list (analyzing by the server the ingredient information uploaded this time and historically uploaded ingredient information) and stores the generated difference list and the current in-refrigerator item list into the storage section, Fig. 23 step 348 and ¶ [0166] shows the system analyzes the difference list and recommends purchase of the item to the user via a display (to acquire ingredient pushing information
wherein the ingredient information is collected once every preset time or collected at a plurality of preset time points, and the ingredient pushing information is updated by the server according to the uploaded ingredient information;  (see Fig. 23 steps 336,348 and ¶ [0161],[0162],[0166], Miyajima shows the processing which is periodically performed including acquiring the lastly-generated in-refrigerator item list (ingredient information is collected at a plurality of preset time points) and recommends purchase of a corresponding item to the user (ingredient pushing information is updated by the server according to the uploaded ingredient information) 
pushing a latest ingredient pushing information according to the pushing start signal (see Fig. 19 steps 306,312 and ¶ [0155],[0161], Miyajima shows when the refrigerator door is opened, the content items in the refrigerator are recognized and difference from the previous in-refrigerator item is calculated, and the user is prompted via the display (pushing a latest ingredient pushing information according to the pushing start signal)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheon to incorporate the teaching of Miyajima such that the system/server includes a learning section and a purchase master list acquisition section, and the system detects when a user touches the refrigerator (Cheon ¶ [0271] shows the refrigerator display is automatically turned on when the user touches the door or the sub-storage chamber of the refrigerator), it acquires and compares the current in-refrigerator item list with a previous in-refrigerator item list, generates a difference list and sends the list to the controller for display. Doing so would make the system easier to use since the system would automatically analyze the current in-refrigerator item list with a previous in-refrigerator item list and recommend items to purchase to the user.
Glassman shows:
wherein the ingredient pushing information includes discount information of multiple vendors for missing ingredient (see ¶ [0001], Glassman shows a Coupon Service App for major discount information of multiple vendors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheon to incorporate the teaching of Glassman such that the system includes a device manager which updates a shopping list, comparing the updated shopping list against a coupon database and identifying available coupons and/or retail offers from multiple vendors. Doing so would provide savings on future purchases since the system would use the user's purchasing histories, inventories and favorite brands for the purpose of presenting users with coupons.

Regarding claim 4, Cheon modified by Miyajima and Glassman teaches claim 1 
Cheon shows:
The method according to claim 1, wherein the ingredient pushing information comprises video information and audio information  (see ¶ [0089], Cheon shows the controller transmits/receives a signal from a, where the signal may include an audio signal, a video communication signal or data in various configuration according the type of text/multimedia information comprises video information and audio information )

Claims 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, in views of Miyajima and Glassman, and in further view of Nakamura et al (US Patent Application Pub. No. 2018/0293949 A1) hereinafter Nakamura
Regarding claims 5, 9 and 11, Cheon modified by Miyajima and Glassman teaches the method and system of claims 1, 6 and 10
Choen does not explicitly show:
The method according to claim 1, wherein pushing the latest ingredient pushing information according to the pushing start signal further comprises: judging whether a time interval between receiving the pushing start signal this time and transmitting the ingredient pushing information last time is greater than a preset time interval, if yes, pushing the latest ingredient pushing information, and if no, not pushing the latest ingredient pushing information
Nakamura shows:
The method according to claim 1, wherein pushing the latest ingredient pushing information according to the pushing start signal further comprises: judging whether a time interval between receiving the pushing start signal this time and transmitting the ingredient pushing information last time is greater than a preset time interval, if yes, pushing the latest ingredient pushing information, and if no, not pushing the latest ingredient pushing information (see Fig. 1 and ¶ [0001],[0091], Nakamura shows a system for controlling a display device connected to a data processing device, which includes an image buffer and an input operation section for receiving inputs from a user of the terminal, such as by a touch panel, Fig. 8 and ¶ [0134]-[0138] shows the device writes the image data in the buffer into the display, and then updates the display based on a timer interrupt, using a non-update variable counter which is incremented and compared to a predetermined criteria value to determine whether to update or not update the display (judging whether a time interval between receiving the pushing start signal this time and transmitting the ingredient pushing information last time is greater than a preset time interval) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cheon to incorporate the teaching of Nakamura such that the controller sends the information to the display when the door open event, then updates the information display based on a timer interrupt, using a non-update variable counter which is incremented and compared to a predetermined criteria value to determine whether to update or not update the display. Doing so would improve efficiency/power savings since the system would use a predetermined timer value and not update the display too frequently. 


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
RANJAN PANT
Examiner
Art Unit 2458 
/RP/

/JASON D RECEK/Primary Examiner, Art Unit 2458